      Case 5:18-cv-01218-GLS-CFH Document 43 Filed 04/03/19 Page 1 of 1



United States District Court
Northern District of New York
____________________________________

Kevin Murphy,
                                                   Civil Action No. 5:18-cv-01218-GLS-CFH
                             Plaintiff,
                                                   Notice of In Camera Submission
              V

Onondaga County et al.,

                        Defendants.
____________________________________

       Please notice that defendants made this in camera submission to the court’s chambers by

3 April 2019 email: a 20 March 2019 letter of John E. Heisler Jr. to defendants, a 20 March 2019

affidavit of J. Ryan McMahon, II, a 21 March 2019 affidavit of Eugene Conway, a 28 March

2019 affidavit of Joseph Ciciarelli, a 28 March 2019 affidavit of Michael Dickinson, a 26 March

2019 affidavit of Jammie Blumer, a 21 March 2019 affidavit of Jonathan Anderson, a 25 March

2019 affidavit of Joseph Peluso, a 3 April 2019 affidavit of Roy Gratien, a 21 March 2019

affidavit of Jason Cassalia, and a 21 March 2019 affidavit of Carl Hummel.


Dated: 3 April 2019                                s/ John E. Heisler Jr.
                                                   Bar Number: 301476
                                                   Attorney for Defendants
                                                   County of Onondaga Department of Law
                                                   John H. Mulroy Civic Center, 10th Floor
                                                   421 Montgomery Street
                                                   Syracuse, NY 13202
                                                   Telephone: (315) 435-2170
                                                   Fax: (315) 435-5729
                                                   Email: johnheislerjr@ongov.net




                                               1
